Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for predicting, based on one or more transmission characteristics, error values for a sequence of bit positions used for modulating data within a packet.
The prior art of record (in particular Xi et al. (US 20200287654), Ancora et al. (US 20130107989), Ge et al. (US 20170214416), and Ionita et al. (US 20150091742)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: obtaining wireless fidelity channel state information (CSI) through channel sounding; predicting, based at least in part on the CSI and a modulation coding scheme parameter of a transmission vector format, error values for a sequence of bit positions used for modulating data within a packet; generating a bitmap that maps one or more payload bits and one or more padding bits of the packet to respective bit positions of the sequence, wherein the one or more padding bits are preferentially mapped to respective bit positions having relatively greater error values; and modulating the sequence according to the bitmap. 
mutatis mutandis.  Accordingly, claims 1, 3, 5-8, 10, 12-15, 17, and 19-20  are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 20200195376), “Hybrid Automatic Repeat Request (HARQ) Retransmission Schemes For A Wireless Local Area Network (WLAN).”
Chen et al. (US 20210067269), “POLAR CODED HARQ-IR SCHEME.”
Xu et al. (US 20210119735), “RATE-MATCHING SCHEME FOR POLAR CODES.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413